Citation Nr: 1441960	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether an overpayment of improve death pension benefits in the amount of $6,152.00 (US dollars) was properly created. 


REPRESENTATIONG

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active service in the US Army from January 1969 to September 1971.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a demand letter by the Pension Management Center, in St. Paul, Minnesota, that informed the appellant that an overpayment of benefits had occurred.  As a result of the overpayment, the appellant was informed that she was responsible for paying back to VA the amount of overpayment.  

There is an income verification match (IVM) folder in this case.  It was not considered or reviewed in conjunction with the preparation of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claimed overpayment arises from the discovery that the appellant had received payment in the amount of $6,152.00 in 2007 from the Triangle Telephone Cooperative Association, Inc. (she has not challenged the portion of the overpayment arising from her receipt of $16.00 from Avanta Credit Union).  In her substantive appeal she referred to a letter from the cooperative in which the payment was described as a refund that was not taxable.  This letter is not currently of record.

Although the appeal certification indicates that the appellant has no representation, the claims file contains a VA Form 21-22, signed by the appellant in July 2006, and appointing the American Legion as her representative.  There is no indication that the appointment has been revoked.  She is entitled to representation at all levels of her appeal.  See 38 C.F.R. § 3.103(e) (2013).

Accordingly, this case is REMANDED for the following actions:

1.  Ask the appellant to submit a copy of the letter she referred to in her substantive appeal.

2.  Afford the appellant's representative the opportunity to review the record and provide argument and evidence on her behalf.  Insure that the representative receives copies of all documents and communications created after such review.  

7.  If the appeal continues to be denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



